      Case 3:20-cv-03867-WHO Document 10 Filed 06/19/20 Page 1 of 3


 1   Joseph R. Saveri (State Bar No. 130064)
     Steven N. Williams (State Bar No. 175489)
 2   Kyle P. Quackenbush (State Bar No.322401)
     Anupama K. Reddy (State Bar No. 324873)
 3   JOSEPH SAVERI LAW FIRM, INC.
     601 California Street, Suite 1000
 4   San Francisco, California 94108
     Telephone: (415) 500-6800
 5   Facsimile: (415) 395-9940
     Email: jsaveri@saverilawfirm.com
 6          swilliams@saverilawfirm.com
            kquackenbush@saverilawfirm.com
 7          areddy@saverilawfirm.com
 8   Attorneys for Individual and Representative Plaintiff
     Noor Baig, Inc.
 9
     [Additional counsel on signature page]
10

11
                                UNITED STATES DISTRICT COURT
12
                              NORTHERN DISTRICT OF CALIFORNIA
13

14

15   NOOR BAIG, INC., Individually and On                Case No. 3:20-cv-03867-WHO
     Behalf of All Others Similarly Situated,
16                                                       PROOF OF SERVICE
                        Plaintiff,
17
            v.
18
     ALTRIA GROUP, INC., and JUUL LABS,
19   INC.,
20                      Defendants.
21

22

23

24

25

26

27

28


                                             PROOF OF SERVICE
Case 3:20-cv-03867-WHO Document 10 Filed 06/19/20 Page 2 of 3
Case 3:20-cv-03867-WHO Document 10 Filed 06/19/20 Page 3 of 3
